


EXHIBIT 10.19
Donald Berryman
635 Falls Lake Drive
Alpharetta, GA 30022




Amended Management Employment Agreement


Dear Don:


This Amended Management Employment Agreement (“Agreement”) is entered into
between Sitel Operating Corporation (the “Company” or “SITEL”) and you effective
as of February 14, 2013 (the “Effective Date”) and amends in its entirety the
prior Agreement between you and the Company dated January 10, 2012.
1.Job Position. Your position and duties with SITEL are as described on Exhibit
A hereto with SITEL and as of the Effective Date you will report to the
executive position described on Exhibit A hereto. You are expected to exert your
best efforts and substantially all your professional time and attention to this
position and the successful completion of the tasks and goals mutually agreed
upon.
2.    Base Salary. Your annual base salary is as described on Exhibit A hereto
and will be paid no less frequently than monthly and otherwise in accordance
with the payroll policies of the Company.
3.    Bonuses. You will participate in the SITEL management incentive plan
(“MIP”), as in effect from time to time and which is subject to amendment,
adjustment or termination at the discretion of the Company. Your targeted MIP
payment shall be as set forth on Exhibit A hereto, and award shall be based on
achieving Company and individual goals, as established in writing and signed as
agreed to by the Chief Executive Officer. The amount of your MIP, if any, for
any calendar year will be determined pursuant to the terms and conditions of the
applicable plan and will be paid in the next calendar year.
4.    Equity Compensation. The Company will grant you restricted stock in one
tranche. Terms of the restricted stock grant are more fully detailed in Exhibit
A.
5.    Vacations. You shall be entitled to paid vacation as described on Exhibit
A hereto in accordance with SITEL’s vacation policy.
6.    Other Benefits. SITEL provides you with a number of other benefits that
include, but are not necessarily limited to, group health insurance, group life
insurance, a 401(k) plan, equity compensation and a salary continuation program
(for disability or death) as described on Exhibit A. These and other relevant
benefits are further described in SITEL’s employee handbook. Each program is
subject to particular terms, conditions and eligibility requirements. Any of
those plans or programs may be modified by the Company. You will also be
entitled to the additional benefits described on Exhibit A.
7.    Confidentiality.
(A)    Confidential Information; Trade Secrets. Due to your position of
responsibility with SITEL, you may be exposed to confidential matters, including
without limitation, matters relating to cost data, programs, processes, business
strategy and plans, customer information, pricing, SITEL policies and procedures
and other financial data. SITEL regards all such information as confidential and
in many cases as trade secrets. We require that all such information be treated
as confidential by you




--------------------------------------------------------------------------------




during your employment and not be discussed or disclosed to anyone who is not in
a similar position of trust and confidence with SITEL and that any permissible
communications be no broader or more extensive than is legitimately required to
discharge your SITEL work responsibilities. If your SITEL employment ends, you
must continue in perpetuity or for the longest duration allowed by law to treat
such information as strictly confidential and as trade secrets and not discuss
or disclose any such information to any outside party under any circumstances
whatsoever, except as required by law. You agree to notify SITEL’s legal
department of any such requirement for disclosure so that SITEL may seek an
appropriate order or other remedy protecting the information from disclosure and
you will cooperate with SITEL to obtain such protective order or other remedy.
Furthermore, if your SITEL employment ends, you must return to SITEL all
equipment, property, documents, records, etc., in your possession or control,
including but not limited to the materials referenced in this provision without
retaining any copies, prior to or upon your departure.
(B)    Non-Competition/Non-Solicitation. In addition to the restrictions set
forth above, you acknowledge that SITEL has invested substantial time, effort
and expense in compiling confidential, trade secret information and assembling
its present personnel. You further acknowledge that the unauthorized disclosure
or release of such information in any form would irreparably harm SITEL. To
protect the confidentiality of SITEL’s proprietary trade secret information, and
for good and valuable consideration, including but not limited to your
employment or continued employment, receipt of which is hereby acknowledged, you
agree that during your employment by SITEL and for a period of one year
following the date of termination of your employment (whether voluntarily or
involuntarily) or, if longer, the period during which you are entitled to
receive payments pursuant to Section 11(B)(ii), you will not do the following:
1. directly or indirectly compete with SITEL (or any of its affiliates), accept
employment with any entity that directly or indirectly competes with SITEL (or
any of its affiliates) or otherwise approach, solicit or accept business from
any customer, supplier or vendor of SITEL (or any of its affiliates) in direct
or indirect competition with SITEL (or any of its affiliates).
2. approach, counsel or attempt to induce any person who is then in the employ
of SITEL (or its affiliates) to leave his or her employ; or employ or attempt to
employ any such person or any person who at any time during the preceding twelve
(12) months was in the employ of SITEL (or its affiliates); or
3. aid, assist or counsel any other person, firm or corporation to do any of the
above.
In the event that any of this provision is held invalid or unenforceable because
of the unreasonableness of the scope of the subject matter, duration or
geographical area, then this provision shall be effective to the greatest extent
that such subject matter, duration, or geographical area may be determined
reasonable by a court of competent jurisdiction.
(C)    Enforcement. You agree that SITEL would suffer irreparable injury in the
event that any provision of this Section 7 was not performed in accordance with
its specific terms or was otherwise breached. Accordingly, you agree that SITEL
shall be entitled to a temporary, preliminary and permanent injunction or
injunctions and other equitable remedies to prevent breaches of this Section 7
and to enforce specifically the terms and provisions thereof without proof of
damages or otherwise (and you hereby waive any requirement for the securing or
posting of any bond in connection with such remedy), this being in addition to
any other remedy to which SITEL is entitled at law or in equity.
8.    Intellectual Property. One of your responsibilities as a manager of SITEL
is to look for ways of improving efficiency, quality, products and other areas.
Your thoughts and suggestions relating to innovations and improvements shall be
submitted either formally or informally to SITEL and shall belong to SITEL.




--------------------------------------------------------------------------------




All intellectual property (including, without limitation, all inventions,
discoveries, patents, trademarks, copyrights, works, works of authorship, trade
secrets, know-how and improvements) conceived, created, authored, or contributed
to by you, alone or with others, during your employment with SITEL that is
either (a) related to the business or anticipated business of SITEL or (b)
within the scope of your employment, shall be SITEL property, solely and
exclusively. You agree without additional compensation to assign all right,
title, and interest in and to any such intellectual property to SITEL to the
extent you have not already done so previously or by statute, and to cooperate
fully with SITEL in procuring, maintaining, protecting, defending, and enforcing
such intellectual property, including without limitation disclosing such
intellectual property to SITEL and executing any necessary documents or
performing reasonably necessary acts to cause SITEL’s rights in such
intellectual property to be perfected. You further agree, at SITEL’s request and
expense, to apply for letters patent or registration thereon in every
jurisdiction designated by SITEL.
You further acknowledge that your work on and contributions to documents,
programs, and other expressions in any tangible medium (collectively “Works”)
are within the scope of your duties and responsibilities. Your work on and
contribution to the Works will be rendered and made by you for, at the
instigation of and under the overall direction of SITEL, and are and at all
times shall be regarded, together with the Works, as “work made for hire” as
that term is defined in the United States Copyright Laws. Without limiting this
acknowledgement, you assign, grant, and deliver exclusively to SITEL all right,
title, and interest in and to any such Works, and all copies and versions,
including all copyrights and renewals.
This provision shall not require you to assign, or offer to assign, an invention
that was developed entirely on your own time without using any of SITEL's
equipment, supplies, facilities, or trade secret information, unless the
invention either (a) relates at the time of conception or reduction to practice
of the invention to SITEL's business, or actual or demonstrably anticipated
research or development of SITEL or (b) results from any work performed by you
for SITEL, in which either case the immediately preceding paragraph shall apply
and SITEL shall own such invention. If any invention developed entirely on your
own time relates in any way to the business or anticipated business of SITEL
(including, without limitation, possible use in any products, processes, or
designs used or sold by SITEL, within a technical area of interest or possible
interest to SITEL, or possible use in a new business line related to SITEL's
business or anticipated business), or if you anticipate filing a patent
application or otherwise seeking protection for the invention, then you agree to
notify SITEL’s Legal department in writing of such invention within a reasonable
time after its conception (but in all cases prior to seeking protection for the
invention), even if it was developed entirely on your own time and you believe
that SITEL does not own the invention. In no way shall this paragraph limit any
common-law, statutory, or other right provided to SITEL, and SITEL retains all
such rights. Nor does this paragraph modify any confidentiality or other
obligations owed to SITEL.
9.    Employment at Will. Either you or SITEL has the right to terminate the
employment relationship at any time for any reason or for no reason, subject to
the obligations set forth in this Agreement including the obligations of the
Company set forth in Section 11. Nothing in this Agreement or the relationship
between you and SITEL, either now or in the future, whether oral, written or
implied, may be construed or interpreted to create an employment relationship
that is other than at-will.
10.    Ethics. SITEL strives to maintain a reputation for integrity, fair
dealing and the highest standard of business ethics in all of its relationships,
including suppliers and customers as well as SITEL’s competitors. Commitment to
these ethical principles is considered to be an integral part of your
responsibilities. Along these lines, you confirm that you are not a party to any
other agreement (including agreements relating to invention assignment,
confidentiality, non-competition, etc.) that may interfere with your SITEL
employment. To the extent that you have protected proprietary information of any
former employer, you must not make improper disclosures or use it on any work
performed for SITEL.




--------------------------------------------------------------------------------




11.    Effect of Termination of Employment.
(A)    Termination by the Company for Cause or by You without Good Reason. If
the Company terminates your employment for Cause or you terminate your
employment without Good Reason, you shall be entitled to receive only the
Accrued Obligations.
(B)    Termination by the Company Without Cause or by You for Good Reason. If
the Company terminates your employment without Cause or you terminate your
employment for Good Reason at any time:
(i)    You shall be entitled to receive the Accrued Obligations;
(ii)    For a 12-month period following the date of termination, you shall be
entitled to receive (x) continued payment of your base salary, as in effect on
the date of termination, no less frequently than monthly;
i.    You shall be paid an amount equal to the product of the annual incentive
bonus you would have received had you remained employed on the last day of the
calendar year during which the employment termination occurred multiplied by the
percentage of days during such year during which you were employed, such amount
to be paid at the same time as the annual incentive bonus would have been paid
to you if you had remained employed on the applicable payment date for such
annual incentive bonus;
(iii)    During the 12-month period following the date of termination and
provided you elect health insurance continuation coverage in accordance with the
mandates of COBRA, the Company shall arrange to pay for such coverage for you at
the same rate as it pays for its active employees; provided, that the Company
shall not provide any benefit otherwise receivable by you pursuant to this
Section 11(B)(iv) to the extent that a similar benefit is actually received by
you from a subsequent employer during such period, and any such benefit actually
received by you shall be reported to the Company; and, provided further, that
this paragraph (iv) shall not extend your period of COBRA entitlement beyond
that mandated by law; and
(iv)    all options to purchase Company common stock and restricted stock grants
then held by you shall become immediately vested and exercisable to the extent
provided in the applicable option or restricted stock grant plan.
In the event of any breach of or failure to comply with Section 7 of this
Agreement, the Company’s obligations under Sections 11(B)(ii), 11(B)(iii) and
11(B)(iv) shall terminate, this being in addition to any other remedy to which
SITEL is entitled at law or in equity.
(C)    Death. If your employment is terminated as a result of your death, you
shall be entitled to receive the Accrued Obligations.
(D)    Disability. If your employment is terminated as a result of your
Disability, you shall be entitled to receive the Accrued Obligations.
(E)    Date of Payment. Except as otherwise provided in this Agreement, all cash
payments required to be made pursuant to the provisions of this Section 11 shall
be paid (i) in the case of the Accrued Obligations, no later than the 30th day
following such termination of employment and (ii) in the case of the pro rata
bonus, as provided in Section 11(B)(iii) and the payments described in Sections
11(B)(ii), beginning on the 45th day following the date of termination of
employment; provided that (x) you have delivered to the Company an executed copy
of a release of claims in the form attached hereto as Exhibit B, (y) you have
not revoked such release, and (z) on or before such 45th day any statutory right
you have to revoke such release has expired. If you do not deliver the release
in accordance with the




--------------------------------------------------------------------------------




preceding sentence, or if you deliver and then revoke such release, you shall
forfeit your right to receive the payments set forth in Section 11(B)(ii),
11(B)(iii) and 11(B)(iv).
(F)    No Obligation of You to Mitigate. The amount of any payment provided for
in this Section 11 shall not be reduced, offset or subject to recovery by the
Company by reason of any compensation earned by you as the result of employment
by another employer after the date of termination, except as provided in Section
11(B)(iv).
(G)    Compliance with Code Section 409A. It is intended that all terms and
payments under this Agreement comply with (or be exempt from) and be
administered in accordance with Section 409A of the Code (“Section 409A”) so as
not to subject you to payment of interest or any additional tax under Section
409A. Accordingly, notwithstanding any other provision of this Agreement:
(i)    All terms of the Agreement that are undefined or ambiguous shall be
interpreted in a manner that is consistent with Section 409A if necessary to
comply with or be exempt from Section 409A. For example, no payment may be made
due to a termination of employment unless the termination of employment
satisfies the requirements of a “separation from service” under Section 409A and
related regulations. If payment or provision of any amount or benefit under this
Agreement at the time specified would subject such amount or benefit to any
additional tax under Section 409A, the payment or provision of such amount or
benefit will be postponed, if possible, to the earliest commencement date on
which the payment or provision of such amount or benefit could be made without
incurring such additional tax. The parties agree, to the extent reasonably
possible, to amend this Agreement in order to comply with Section 409A and avoid
the imposition of any interest or additional tax under Section 409A; provided,
however, that neither party shall be required to amend this Agreement if such
amendment would change the total amount payable by the Company pursuant to this
Agreement. The right to a series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.
(ii)    To the extent that (A) the you are determined to be a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, (B) any
amounts payable under this Agreement represent amounts that are subject to
Section 409A, and (C) such amounts are payable on your “separation from
service,” within the meaning of Section 409A, then such amounts will not be
payable to you before the date that is six months and one day after your
separation from service. Payments under this section to which you would
otherwise be entitled during the six-month suspension period following your
separation from service will be accumulated and paid on the first day permitted
under this section.
(iii)    All reimbursements under this Agreement will be made as soon as
practicable following submission of a reimbursement request, but no later than
the end of the year following the year during which the underlying expense was
incurred or paid. The amount of expenses eligible for reimbursement, or in-kind
benefits provided, during one taxable year will not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other taxable
year. The right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.
(iv)    The Company makes no representation or warranty to you with regard to
the application of Section 409A to any amounts payable pursuant to this
Agreement and shall not have any liability to you for any interest, additional
tax, or other adverse consequence arising under Section 409A with respect to
this Agreement.
12.    Withholding. Payment of all compensation under this Agreement shall be
subject to all applicable federal, state and local tax withholding.




--------------------------------------------------------------------------------




13.    Successors; Binding Agreement.
(A)    Upon your written request, the Company will seek to have any Successor,
by agreement in form and substance satisfactory to you, assent to the
fulfillment by the Company of its obligations under this Agreement.
(B)    This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
be no such designee, to your estate.
14.    Survival. The respective obligations of, and benefits afforded to, the
Company and you as provided in this Agreement shall survive termination of your
employment and this Agreement.
15.    Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid and addressed to the
address of the Company as set forth on the first page of this Agreement or to
you as set forth in the Company’s records, provided that all notices to the
Company shall be directed to the attention of the Chief Legal Officer of the
Company, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.
16.    Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in a
writing signed by you and a duly authorized officer of the Company (other than
you). No waiver by either party hereto at any time of any breach by the other
party hereto of, or of compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party that are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the internal laws of the State of Tennessee, without regard to conflicts of
law principles.
17.    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
18.    Jurisdiction. Any action or proceeding directly or indirectly arising out
of, under or in connection with this Agreement or your employment by the Company
shall be brought in the Courts of the State of Tennessee located in Nashville,
Tennessee, or, to the extent it has jurisdiction, the United States District
Court for the Middle District of Tennessee; each of the parties hereby consents
to the jurisdiction of such courts and their sole and exclusive venue and waives
any objection to venue laid therein. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect to any action or proceeding indirectly arising out of, under or
in connection with this Agreement or your employment by the Company. Each party
hereto (i) certifies that no representative of any other party hereto has
represented expressly or otherwise that such other party would not, in the event
of any action or proceeding, seek to enforce the foregoing waiver and (ii)




--------------------------------------------------------------------------------




acknowledges that it and the other parties hereto have been induced to enter
into this agreement by, among other things, the mutual waiver and certifications
in this Section 18.
19.    Related Agreements. To the extent that any provision of any other
agreement between the Company or any of its subsidiaries and you shall limit,
qualify or be inconsistent with any provision of this Agreement, then for
purposes of this Agreement, while the same shall remain in force, the provision
of this Agreement shall control and such provision of such other agreement shall
be deemed to have been superseded, and to be of no force or effect, as if such
other agreement had been formally amended to the extent necessary to accomplish
such purpose.
20.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.
21.    Definitions. The following terms shall have the following meanings for
purposes of this Agreement:
(A)    “Accrued Obligations” shall mean (i) the base salary, any earned but
unpaid bonus for the prior fiscal year, and any other compensation or benefits
which have been earned or become payable as of the date of termination but which
have not yet been paid to you, and (ii) reimbursement of expenses incurred
through the effective date of such termination pursuant to the Company’s normal
expense reimbursement policy, which reimbursement shall be paid promptly and in
any event within thirty (30) days after submission in accordance with Company
policy.
(B)    “Cause” shall mean (i) the willful failure by you to perform
substantially your reasonably assigned duties with the Company (other than any
such failure resulting from your incapacity due to physical or mental illness)
after a written demand for substantial performance is delivered to you by the
Board of Directors or Chief Executive Officer which identifies the manner in
which the Board of Directors or Chief Executive Officer believes that you have
not substantially performed your duties, (ii) the engaging by you in illegal
conduct or misconduct that is materially and demonstrably injurious to the
Company including violations of the Company’s Code of Conduct, (iii) your
conviction of, or a plea of guilty or nolo contendre to a felony, (iv) your
failure to follow directions given in the good faith business judgment of the
Board of Directors of the Company, any authorized Committee of the Board of
Directors of the Company or the Chief Executive Officer of the Company (and
within the scope of authority of the body or person giving the direction) after,
if such failure is curable, written notice of the failure and a reasonable
opportunity (not to exceed ten business days) to cure, or (v) any breach of or
failure to comply with Section 7 of this Agreement,
(C)    “Disability” shall mean your absence from your duties with the Company on
a full-time basis for 120 consecutive days or an aggregate of 180 days in any
365 day period as a result of your incapacity due to physical or mental illness.
(D)    “Good Reason” shall mean termination by you of your employment with the
Company based on any of the following events:
(i) you are assigned a different title or position or different
responsibilities, duties or reporting requirements that results in a material
decrease in your level of responsibilities or status, in each case except in
connection with the termination of your employment for Cause or Disability or as
a result of your death or by you other than for Good Reason;
(ii) a non-voluntary material reduction in your annual base salary;
(iii) the Company’s requiring you to relocate your personal residence, or to
change your base office location more than one hundred (100) miles from the
current location,




--------------------------------------------------------------------------------




absent agreement with you, except for required travel on the Company’s business
to an extent substantially consistent with the business travel obligations which
you undertook as of the date of this Agreement; or
(iv) a material breach by the Company of any provision in this Agreement.
Notwithstanding any provision in this Agreement to the contrary, you may
terminate your employment for Good Reason only if (1) within ninety (90) days
after the first occurrence of the circumstances giving rise to Good Reason, you
give written notice to the Company of your belief that Good Reason exists and of
your intention to terminate your employment for Good Reason, (2) within thirty
(30) days of such notice from you the circumstances giving rise to Good Reason
are not fully corrected, and (3) such termination occurs no later than one
hundred eighty (180) days following the first occurrence of the circumstances
giving rise to Good Reason.
(E)    “Successor” shall mean any Person that succeeds to, or has the practical
ability to control (either immediately or with the passage of time), the
Company’s business directly, by merger, consolidation or purchase of assets, or
indirectly, by purchase of SITEL’s voting securities or otherwise.








Sincerely,


Sitel Operating Corporation








/s/ Dagoberto Quintana                                            Dagoberto
Quintana
Chief Executive Officer


I agree to the foregoing Amended Management Employment Agreement. I accept
continued employment with SITEL on these terms and conditions.


/s/ Don Berryman    
                        Don Berryman






--------------------------------------------------------------------------------




Exhibit A


Additional Terms


Position: Executive Vice President and Chief Commerical Officer
Primary Duties/Areas of Responsibility: Duties, powers, responsibilities and
authorities customary for the Executive Vice President and Chief Commerical
Officer of corporations of the size, type and nature of the Company, and other
duties reasonably related to the position as assigned by the Company and/or
Board of Directors.    
Reports to:    Chief Executive Officer
Status:    Exempt; Full-time
Location:  Virtual; Given the nature of your responsibilities and the Company's
business, it is likely that you will travel more often than not both
domestically and internationally in carrying out the duties and responsibilities
set forth above.  Accordingly, your principal place of business for income tax
purposes will be considered your residence unless the facts and circumstances
warrant a different conclusion to be determined on an annual basis.
Base Salary:    $450,000 per annum
Signing Bonus: $600,000 (the “Signing Bonus”) payable $300,000 in the payroll
disbursement paid for the period ended February 16, 2013 and $300,000 in the
payroll disbursement paid for the period ended April 27, 2013. Employee agrees
that if Employee terminates his employment with the Company without Good Reason,
or the Company terminates Employee’s employment with Cause, in each case, on or
prior to December 31, 2013, then Employee shall only be entitled to receive and
retain a portion (the “Earned Signing Bonus”) of the Signing Bonus equal to the
sum of the product of $600,000 multiplied by a fraction, the numerator of which
shall be the number of days elapsing from and including January 1, 2013 through
the effective date of his termination, and the denominator of which shall be
365. Employee agrees he shall forfeit any portion of the Signing Bonus remaining
unpaid as of the effective date of his termination and shall repay the Company
the difference (if positive) between the amount of Signing Bonus payments he has
actually received through the effective date of his termination and the amount
of the Earned Signing Bonus. Repayment shall be made promptly following
termination and in any event no later than 120 days after the effective date of
termination, and the Company may offset other compensation owed Employee under
paragraph 11 of this Agreement against the repayment obligation.
Equity:    Upon compliance with applicable securities and other laws and subject
to your execution of documentation acceptable to the Company, no later than
March 15 of the year following this Agreement, you will be issued 650,000 shares
of restricted stock on terms and conditions determined by the Board of Directors
of SITEL Worldwide Corporation or its Compensation Committee.
MIP Target:    $600,000
Associate Benefits:    There are no changes to your current benefits
eligibility. During your employment with the Company, you will be eligible to
participate in the Company’s comprehensive benefits package pursuant to the
Company’s then current policy that makes




--------------------------------------------------------------------------------




such plans available to its associates on a cost-shared basis, and which plans
are designed with the intent to give you choices depending on your personal
situation. Included in the benefits package are items such as medical insurance,
dental insurance, associate life insurance/accidental death and dismemberment
insurance, 401(k) plan, short and long-term disability plans, flexible spending
accounts and paid holidays. You will be eligible to accrue up totwenty-four (24)
paid vacation days for each calendar year; vacation shall be provided in
accordance with SITEL’s general policies related to vacation.
Expense Reimbursement:    You will be expected to travel domestically and
internationally as needed. The expenses associated with any such travel shall be
borne by the Company in accordance with its then current policy.
Housing Allowance/Commuting Expenses:    The Company will also provide you
allowance or reimbursement of up to $3,000 per month for dedicated corporate
housing near the Company’s headquarters in Nashville, Tennessee (including
utililties and internet), which sum will constitute taxable wages subject to
applicable employment and withholding taxes and reported on your Form W-2.  The
Company will provide you with the applicable gross-up of all applicable taxes
related to this income.   All reimbursement shall be in accordance with Company
policy.






--------------------------------------------------------------------------------






Exhibit B


WAIVER AND RELEASE


This Waiver and Release (the “Release”) is made by [employee] (the “Executive”)
in favor of SitelOperating Corporation (the “Employer”) and
In consideration of the mutual promises made in the Employment Agreement between
the Executive and the Employer, dated effective as of [mmmm dd,yyyy] (the
“Agreement”), and as a condition to the receipt of certain benefits under the
Agreement, the Executive hereby agree as follows:
1.Release by Executive. Executive on behalf of himself and his heirs,
representatives, agents, and assigns, and each of them, hereby fully and finally
waives, releases and forever discharges the Employer, and any and all of their
respective parents, subsidiaries, and affiliates, past and present, as well as
any and all of its and their past, present and future officers, directors,
stockholders, members, employees, agents, representatives, successors and
assigns (collectively “Parties Released By Executive”), from and against any
claims, causes of action, liability, damage or loss of any kind whatsoever,
whether presently known or unknown, suspected or unsuspected, from the beginning
of time up to and including the Effective Date of this Release (as defined
herein), that the Executive ever had, now has or may have against the Employer
or any of the other Parties Released By Executive arising from or related in any
way to the Agreement, the Executive’s employment with the Employer, and/or the
termination of the Executive’s employment with the Employer, equity securities
and options to acquire equity securities of Employer and any shareholders or
other agreement related thereto, including without limitation, any claims or
causes of action based on any federal, state or local constitutional provision,
statute, law, rule or regulation, the law of contract and tort, and any claims
for recovery of any costs or attorney’s fees; provided, however, that
notwithstanding any other provision herein, the foregoing release by the
Executive does not apply or extend to any rights of the Executive, or
obligations of the Employer or any of its parents, owners, affiliates,
predecessors, successors or assigns, under or pursuant to any of the following:
(1) any right to indemnification and/or payment of related expenses that the
Executive may have pursuant to the Employer’s Bylaws or Articles of
Incorporation, under any written indemnification or other agreement with the
Employer, and/or under applicable law; (2) any rights that the Executive may
have to insurance coverage under any directors and officers liability insurance
or other insurance policies of the Employer; (3) any claims that cannot be
released as a matter of applicable law; (4) any claims for breach of the
Agreement; and (5) claims for benefits or performance pursuant to the terms of
any Employee Stock Ownership Plan, pension, retirement, stock incentive or other
employee benefit plans or any shareholders or other agreement relating to, or
option to acquire, equity securities of SITEL.
2.Covenant Not to Sue.  The Executive, for [himself/herself], his/her heirs,
representatives, agents and assigns agrees not to bring, file, claim, sue or
cause, assist, or permit to be brought, filed, or claimed any action, cause of
action or proceeding regarding or in any way related to any of the claims
described in Paragraph 1 hereof, and further agrees that this Release is, will
constitute and may be pleaded as, a bar to any such claim, action, cause of
action or proceeding. If the Executive files a charge or participates in an
investigative proceeding of the EEOC or another governmental agency, or is
otherwise made a party to any proceedings described in Paragraph 1 hereof, the
Executive will not seek and will not accept any personal equitable or monetary
relief in connection with such charge or investigative or other proceeding.
3.No Disparaging, Untrue or Misleading Statements. The Executive represents that
he has not made, and agrees that he will not make, to any person any
disparaging, untrue, or misleading




--------------------------------------------------------------------------------




written or oral statements about or relating to the Parties Released By
Executive or their products or services (or about or relating to any officer,
director, agent, employee, or other person acting on the Parties Released By
Executive’s behalf).
4.ADEA Waiver. The Executive expressly acknowledges and agrees that by entering
into this Release, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), which have arisen on or before the date of execution of this
Agreement. The Executive further expressly acknowledges and agrees that,
pursuant to the Older Workers Benefit Protection Act (“OWBPA”) he has been, or
hereby is, advised in writing to consult with an attorney about the Release
before signing it; he is aware of his rights under OWBPA; as consideration for
executing this Agreement, he has received additional benefits and compensation
of value to which he would not otherwise be entitled; he is not waiving any
rights or claims that may arise after the date he signs this Release; he was
provided up to 21 or 45 days, whichever is applicable, to consider and accept
the terms of this Release; and nothing in this Release prevents or precludes him
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties or costs from doing so, unless specifically authorized by federal law;
and he has seven (7) days following the date of execution of this Release in
which to revoke his acceptance of this Release, and that any revocation must be
in writing and must be received by the Employer during the seven-day revocation
period. Executive understands that if he revokes acceptance, any payments made
to him by the Employer under the terms of the Agreement must be returned to the
Employer. If the Executive does not revoke, the eighth day after the Release is
signed by all parties will be the "Effective Date" of the Release.
5.No Transferred Claims. The Executive warrants and represents that he has not
heretofore assigned or transferred to any person not a party to this Release any
released claim or matter or any part or portion thereof and he shall defend,
indemnify and hold the Employer and each and every other party released
hereunder harmless from and against any such claim (including the payment of
attorneys’ fees and costs actually incurred whether or not litigation is
commenced) based on or in connection with or arising out of any such assignment
or transfer made, purported or claimed.
6.Non-Disclosure. The Executive agrees that he will keep the terms and amounts
set forth in this Release completely confidential and will not disclose any
information concerning this Release's terms and amounts to any person other than
his attorney, accountant, tax advisor, or immediate family, except as required
pursuant to legal process. Should the Executive disclose information about this
Release to his immediate family, his attorney and/or tax and financial advisors,
he shall advise such persons that they must maintain the strict confidentiality
of such information and must not disclose it unless otherwise required by law.
7.No Pending or Future Lawsuits. The Executive represents that he has no
lawsuits, claims or actions pending in his name, or on behalf of any other
person or entity, against the Employer or any of the Parties Released By
Executive. The Executive also represents that he does not intend to bring any
claims on his own behalf or on behalf of any other person or entity against the
Employer or any of the Parties Released By Executive.
8.Miscellaneous. The following provisions shall apply for purposes of this
Release:


(a)    This Release shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to its conflicts of laws rules and
the parties hereto consent to the jurisdiction of any appropriate court in the
State of Tennesee to resolve such disputes.






--------------------------------------------------------------------------------




(b)    This Release shall inure to the benefit of the Employer and each of the
Parties Released By Executive and shall be binding on the Executive and his
heirs, executors, administrators, successors and assigns and may only be
amended, modified or any obligations waived by a written agreement executed by
authorized representatives of the Executive, the Employer, or their respective
successors and legal representatives.
(c)    The invalidity or unenforceability of any provision of this Release shall
not affect the validity or enforceability of any other provision of this Release
and, in the event any court or other body of competent jurisdiction determines
that any provision of this Release is excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
and all other provisions of this Release shall be deemed valid and enforceable
to the fullest extent possible.
(d)    The failure of the Employer or any of the Parties Released By Executive
to insist on strict compliance with any provision hereof or any other provision
of this Release or the failure to assert any right any such person may have
hereunder, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Release.





EXECUTIVE


Date: __________________                                    






